         Case 1:13-cv-13286-FDS Document 191 Filed 05/01/19 Page 1 of 5




                       UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MASSACHUSETTS


THE COMMONWEALTH OF                             CASE NO: 1:13-cv-13286-FDS
MASSACHUSETTS,

      Plaintiff,
                                             [Formerly Supreme Judicial Court for Suffolk
          and                                County, Massachusetts, CIVIL ACTION NO.
                                             2013-0479]
AQUINNAH/GAY HEAD
COMMUNITY ASSOCIATION, INC.
(AGHCA) and TOWN OF AQUINNAH,                Hearing Date: May 20, 2019
                                             Place: Courtroom 2
       Intervenor-Plaintiffs/Counterclaim-   Time: 11:00 a.m.
       Defendants,
                                             HONORABLE JUDGE F. DENNIS
         vs.                                 SAYLOR IV

THE WAMPANOAG TRIBE OF GAY
HEAD (AQUINNAH), THE
WAMPANOAG TRIBAL COUNCIL OF
GAY HEAD, INC., and THE
AQUINNAH WAMPANOAG GAMING
CORPORATION,

      Defendants/Counterclaim-Plaintiffs,

and

CHARLIE BAKER, in his official
capacity as GOVERNOR,
COMMONWEALTH OF
MASSACHUSETTS, et al.,

      Third-Party Defendants.




 WAMPANOAG TRIBE OF GAY HEAD (AQUINNAH)’S MOTION FOR
  LEAVE TO FILE A SUR-REPLY IN OPPOSITION TO TOWN OF
   AQUINNAH’S MOTION FOR ENTRY OF FINAL JUDGMENT
        Case 1:13-cv-13286-FDS Document 191 Filed 05/01/19 Page 2 of 5



       Prevailing parties on appeal, Defendants1 Counterclaimants Wampanoag Tribe of

Gay Head (Aquinnah) and the Aquinnah Wampanoag Gaming Corporation (“AWGC”)

(collectively “Defendants” or “Tribe”), hereby move for leave to file a sur-reply in

Opposition to Intervenor-Plaintiff/Counterclaim-Defendant the Town of Aquinnah’s

(“Town”) Motion for Entry of Final Judgment (Doc. 181). The Tribe seeks such leave in the

event the Court grants the motion for leave to file a reply brief, submitted by the Town and

Intervenor-Plaintiff/Counterclaim-Defendant,        the   Aquinnah/Gay      Head     Community

Association, Inc.’s (“AGHCA”) (Doc. 186), and/or grants the motion for leave to file a reply

brief submitted by Plaintiff Commonwealth of Massachusetts and Third-Party Defendants

Governor Charlie Baker, Attorney General Maura Healey, and Massachusetts Gaming

Commission Chairman Cathy Judd Stein (collectively referred to as “Commonwealth” or

“State”) 2 (Doc.187).

       The Tribe has filed simultaneously herewith opposition to both motions for leave to

file reply briefs. In the event either or both motions for leave to file reply briefs are granted,

the Tribe seeks leave to file a ten-page sur-reply, attached hereto as Exhibit 1.

       Such sur-reply is necessary to correct the numerous inaccuracies and misstatements

in the Town’s and the AGHCA’s proposed reply brief, and is necessary to correct and

clarify the issues raised by the Commonwealth. Moreover, leave should be granted because

the Tribe will otherwise be deprived of any opportunity to respond to the Commonwealth’s

“reply,” which is a misnomer because the Commonwealth had not previously weighed in on

1
  The Wampanoag Tribal Council of Gay Head, Inc., which was named as a party
defendant, was an entity created under the laws of the Commonwealth and no longer exists.
2
 The full caption in this matter should reflect that the name of Third Party Defendant
Chairman of the Massachusetts Gaming Commission has changed to Cathy Judd Stein.



                                                1
        Case 1:13-cv-13286-FDS Document 191 Filed 05/01/19 Page 3 of 5



the Town’s Motion for Entry of Final Judgment (Doc. 181). Additionally, acceptance of the

Tribe’s ten-page reply, which is acutely focused on the arguments made in the two proposed

reply briefs, will not delay these proceedings, in which no hearing has yet been scheduled or

ruling made. The Tribe believes that the proposed sur-reply will be helpful in assessing the

merit, or lack thereof, of the arguments presented in the two proposed reply briefs and in

determining the propriety of the two competing proposed forms of final judgment submitted,

respectively, by the Tribe and the Town.

       For the reasons set forth herein, and the reasons set forth in the pleadings filed

simultaneously herewith, this Court should either deny all three motions for leave to file

reply and sur-reply briefs, or grant all three motions for leave to file reply and sur-reply

briefs. Moreover, the Tribe requests that the Town’s motion be scheduled for oral argument

because of the importance to all parties of the wording and manner in which this Court

spreads the Mandate issued by the First Circuit. Massachusetts v. Wampanoag Tribe of Gay

Head (Aquinnah), 853 F.3d 618 (1st. Cir. 2017).


Dated: May 1, 2019                                  Respectfully Submitted,


                                                    s/ Scott Crowell
                                                    SCOTT CROWELL (pro hac vice)
                                                    CROWELL LAW OFFICE TRIBAL
                                                    ADVOCACY GROUP LLP
                                                    Sedona, Arizona, 86336
                                                    Telephone: (425) 802-5369
                                                    Fax: (509) 235-5017
                                                    scottcrowell@clotag.net

                                                    BRUCE SINGAL (BBO #464420)
                                                    ELIZABETH MCEVOY (BB) # 683191)
                                                    DONOGHUE, BARRETT & SINGAL
                                                    One Beacon Street, Suite 1320
                                                    Boston, MA 02108-3106
                                                    Telephone: (617) 720-5090


                                             2
Case 1:13-cv-13286-FDS Document 191 Filed 05/01/19 Page 4 of 5



                                    Fax: (617) 720-5092

                                   LAEL R. ECHO-HAWK (pro hac vice)
                                   MThirtySix, PLLC
                                   The Yard
                                   700 Pennsylvania Avenue, Second Floor
                                   Washington, D.C. 20003
                                   Telephone: (206) 271-0106
                                    lael@mthirtysixpllc.com

                                    Attorneys for Defendants/Counterclaim-
                                    Plaintiffs




                              3
        Case 1:13-cv-13286-FDS Document 191 Filed 05/01/19 Page 5 of 5



                               CERTIFICATE OF SERVICE

I, Scott Crowell, hereby certify that I filed through the ECF System and therefore copies of the
WAMPANOAG TRIBE OF GAY HEAD (AQUINNAH)’s MOTION FOR LEAVE TO
FILE A SUR-REPLY IN OPPOSITION TO TOWN OF AQUINNAH’S MOTION
FOR ENTRY OF FINAL JUDGMENT will be sent electronically to the registered
participants as identified on the Notice of Electronic Filing (NEF). All non-registered CM/ECF
participants will receive a copy of this filing via USPS.

Dated: May 1, 2019

                                                   s/ Scott Crowell
                                                   SCOTT CROWELL




                                               4
